Citation Nr: 0314486	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  98-06 927A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted with 
which to reopen a claim of entitlement to service connection 
for residuals of a head injury, including organic brain 
syndrome.  

2.  Entitlement to service connection for a foot condition, 
identified as flat feet and hammertoes.

3.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.





ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to July 
1968.  His DD 214 reflects that he was awarded a Purple Heart 
medal.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, that denied the above claims.

Adjudication of the new and material claim has been 
undertaken and that claim has been reopened as will be 
explained herein.  The claim of entitlement to service 
connection for residuals of a head injury, including organic 
brain syndrome, on the merits and the remaining two claims on 
the title page all require additional evidentiary development 
and are addressed in the remand portion of this document.


FINDINGS OF FACT

1.  In December 1988, the Board denied entitlement to service 
connection for organic brain syndrome.

2.  Evidence submitted since the December 1988 Board decision 
denying service connection for organic brain syndrome is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.




CONCLUSIONS OF LAW

1.  The December 1988 decision denying service connection for 
organic brain syndrome is final.  38 U.S.C.A. § 7103(a) (West 
2002); 38 C.F.R. § 20.1100 (2002).

2.  Evidence submitted since the December 1988 denial of 
service connection for organic brain syndrome is new and 
material; thus, the requirements to reopen the claim have 
been met.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§ 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

To the extent that the issue is new and material evidence, 
all relevant facts regarding the issue decided below have 
been properly developed and no further assistance to the 
veteran is required in order to comply with the duty to 
notify and assist.  See 38 U.S.C.A. § 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.159 (2002).  In any event, based on the 
favorable decision discussed below, any failure in VA's duty 
to notify and assist the veteran regarding his claim for new 
and material evidence is moot.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Factual Background

In May 1984, the veteran filed service connection claims 
including residuals of a gunshot wound of the forehead, 
including concussions.  The veteran's service medical records 
do not specifically reference this injury, but do show that 
he sustained gunshot wounds for which a Purple Heart medal 
was awarded.  The 1968 separation examination revealed no 
abnormalities of the head or face and no psychiatric or 
neurological abnormality.  Subjectively, the veteran 
complained of headaches and gave a history of a head injury.  

A July 1984 VA examination report indicates that during 
combat, the veteran was shot in the head and fell out of a 
helicopter following which he was bounced around by mortar 
fire on the landing mat.  Ultimately, the examiner noted that 
psychological testing showed mild to moderate cognitive 
impairment, consistent with a reported history of head trauma 
from a gunshot wound.  Impressions of organic brain syndrome 
with dementia, secondary to head trauma and atypical paranoid 
disorder were made.   

In October 1984, the RO denied the claim, reasoning that the 
claimed concussion with organic brain syndrome could not be 
related to service in the absence of service medical records 
documenting the injury and evidence of continuity of the 
condition since service.  That determination was appealed.  

In a December 1988 decision, the Board denied the claim.  The 
Board's decision mentioned that the veteran's military 
occupational specialty included door gunner and that service 
personnel records showed that he sustained a fragmentation 
wound of the forehead in July 1967.  The Board reasoned that 
there was no evidence of psychiatric or neurological 
impairment shown at the time of the service separation or any 
indication that organic brain syndrome first diagnosed in 
1984 was associated with head trauma sustained during 
service.  

Thereafter, the veteran sought to reopen this claim.  
Evidence received after the Board's final December 1988 
decision includes a February 1996 mental health record which 
shows that a diagnosis of psychotic disorder of unclear 
etiology, i.e. whether it was schizophrenia vs. an organic 
psychosis following a fall from the helicopter, was made.  A 
diagnosis of seizure disorder beginning after a fall in 
combat was also made.  

Also received was a June 1997 VA medical statement from a 
neurologist who had been treating the veteran since May 1994 
for post-traumatic seizure disorder.  The doctor opined that 
the veteran's post traumatic seizure disorder was due to his 
active combat duty.  

The new evidence also includes an October 2000 VA medical 
statement indicating that the veteran had a long history of 
symptoms of generalized seizures, which continued to be 
problematic.  

Pertinent Law and Regulations

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2002).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Service connection for conditions including organic diseases 
of the nervous system may be established based on a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2002).

Decisions on appeal to the Secretary are made by the Board 
and are final unless reconsideration is ordered by the 
Chairman.  38 U.S.C.A. §§ 7103(a) and 7104(a) (West 2002); 38 
C.F.R. § 20.1100 (2002).  In order to reopen a claim which 
has been previously denied and which is final, the claimant 
must present new and material evidence.  38 U.S.C.A. § 5108 
(West 2002).  New and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2002); see also Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  The claimant does not have to demonstrate that 
the new evidence would probably change the outcome of the 
prior denial.  Rather, it is important that there be a 
complete record upon which the claim can be evaluated, and 
some new evidence may contribute to a more complete picture 
of the circumstances surrounding the origin of a claimant's 
injury or disability.  Hodge, 155 F.3d at 1363.  For the 
purpose of establishing whether new and material evidence has 
been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

As noted above, the amendments to 38 C.F.R. § 3.156(a) 
relating to the definition of new and material evidence 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  The veteran's claim 
was received prior to August 2001 and therefore the amendment 
is not applicable to his claim.

Analysis

In this case, the last final decision was made by the Board 
in December 1988.  At that time, there was no evidence of 
psychiatric or neurological impairment shown at the time of 
the service separation or any indication that organic brain 
syndrome first diagnosed in 1984 was associated with head 
trauma sustained during service.  Any "new" evidence would 
have to bear directly and substantially upon these matters 
and be so significant that it must be considered in order to 
fairly decide the merits of the claim.

New and material evidence has been received in the form of 
the June 1997 VA medical statement from a neurologist who had 
been treating the veteran since May 1994 for post-traumatic 
seizure disorder.  The doctor opined that the veteran's post-
traumatic seizure disorder was due to his active combat duty.  
This evidence bears directly and substantially upon the 
specific matter under consideration and was not of record at 
the time of the December 1988 Board decision.  This evidence 
is so significant that they must be considered in order to 
fairly decide the merits of this claim.  The aforementioned 
evidence constitutes new and material evidence under 38 
C.F.R. § 3.156(a), and the Board is required to reopen the 
previously denied claim.  In addition, additional development 
by the RO is needed before the Board can proceed to 
adjudicate the veteran's claim for service connection for 
brain syndrome on the merits.


ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for residuals of a head 
injury, including organic brain syndrome, is reopened.  To 
this extent only, the appeal is granted.


REMAND

As to all of the veteran's claims on appeal, a remand is 
required for compliance with VA's duty to assist.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2002).  Although the Board sincerely regrets the additional 
delay, it is necessary to ensure that there is a complete 
record upon which to decide the veteran's claims so that he 
is afforded every possible consideration.

With respect to the claim of entitlement to service 
connection for residuals of a head injury, this claim has 
been reopened and the RO must now review the entire 
evidentiary record, in accordance with the regulatory and 
statutory provisions that govern the adjudication of reopened 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  The record establishes that the veteran sustained a 
wound to the forehead during combat service.  The critical 
question then is whether his currently claimed residuals are 
etiologically related to service, specifically the head wound 
sustained therein.  Accordingly, a VA examination is 
warranted in order to obtain an appropriate opinion.

With respect to the veteran's claimed foot conditions, the 
service medical records are negative for foot problems and 
the separation examination showed no abnormalities of the 
feet on clinical evaluation.  On separation, the veteran 
subjectively complained of unspecified foot trouble.  VA 
outpatient records document bilateral flat feet and 
hammertoes with surgeries in 1995 and 1997.  In a May 1997 VA 
medical statement, a doctor noted that the veteran gave a 
history of a fall from a helicopter in 1966 and the doctor 
opined that the fall in 1966 may have been a contributing 
factor to the veteran's chronic foot problems.  

While the service medical records show no clinical evidence 
of foot symptoms, the veteran's reported fall from a 
helicopter is accepted as fact in accordance with 38 U.S.C.A. 
§ 1154.  The record contains evidence of current foot 
disorders and competent evidence suggesting the possibility 
of a link between the currently manifested foot problems and 
service, specifically the fall from the helicopter.  
Accordingly, a VA examination is warranted in order to obtain 
an appropriate opinion.

Finally, the veteran's PTSD is currently evaluated as 30 
percent disabling.  However, the record does not contain 
sufficient medical evidence to accurately evaluate the 
current severity of this condition.  Moreover, the veteran 
has specifically identified additional recent evidence from 
the VAMC in Sepulveda, California, which has not been 
obtained for the record.  It also appears that the veteran is 
in receipt of Social Security Administration (SSA) disability 
benefits.  Accordingly, the specified additional evidence 
should be obtained and the veteran should be afforded a VA 
examination in order to assess the current severity of his 
PTSD.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Ask the veteran to identify all VA and 
non-VA health care providers that have treated 
him for residuals of a head injury, including 
seizures and organic brain syndrome, and any 
foot disorder from the time of his separation 
from service until the present.  Obtain 
records from each health care provider the 
appellant identifies.

2.  Request all records from the VAMC in 
Sepulveda, California, pertaining to treatment 
for PTSD from 2000 forward and associate them 
with the claims file. Also, obtain any 
additional VA treatment records (possibly from 
the West Los Angeles VAMC) reflecting 
treatment for PTSD dated from 2002 forward.  

3.  Make the necessary arrangements to 
obtain a copy of any SSA decision denying 
or granting disability benefits to the 
veteran.  Obtain all the records from the 
SSA that were used in considering the 
veteran's claim for disability benefits, 
including any reports of subsequent 
examinations or treatment.  If these 
records are duplicates of those already on 
file, that fact should be annotated in the 
claims folder.  Any other records should 
be associated with the claims folder.

4.  Once the foregoing development has 
been accomplished to the extent possible, 
and the VA medical records have been 
associated with the claims file, schedule 
the veteran for a VA psychiatric 
examination, as well as examinations by a 
podiatrist and specialist in neurological 
disorders.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiners in connection 
with the requested examinations.  Each 
examiner should indicate in the report 
that the claims file was reviewed.  A 
complete history of the claimed disorders 
should be obtained from the veteran.  All 
necessary tests should be conducted and 
all clinical findings reported in detail.  
The following matters should be 
specifically addressed:

a.  The neurological doctor is requested 
to provide an opinion as to the 
diagnosis, date of onset, and etiology of 
any residuals of a head injury found to 
be present, i.e., a seizure disorder 
and/or organic brain syndrome.  The 
doctor should state whether it is at 
least as likely as not that any currently 
diagnosed neurological disorder found to 
be present had its onset during active 
service or is related to any in-service 
disease or injury, including the 
fragmentation wound of the veteran's 
forehead in 1967.  

b.  The podiatrist requested to provide 
an opinion as to the diagnosis, date of 
onset, and etiology of any foot disorder 
found to be present, i.e., pes planus, 
hammer toes.  The podiatrist should state 
whether it is at least as likely as not 
that any currently diagnosed foot 
disorder found to be present had its 
onset during active service or is related 
to any in-service disease or injury, 
including a fall from a helicopter during 
service.  

c.  The psychiatric examiner should 
identify what symptoms, if any, the 
veteran currently manifests or has 
manifested in the recent past that are 
attributable to his service-connected 
PTSD, as opposed to any nonservice-
connected psychiatric disorders.  The 
examiner must conduct a detailed mental 
status examination.  The examiner must 
also discuss the effect, if any, of the 
veteran's PTSD,  as opposed to any 
nonservice-connected psychiatric 
disorders, on his social and industrial 
adaptability.  In so doing, the examiner 
is asked to address his or her findings in 
the context of the veteran's work history.  
The examiner should assign a Global 
Assessment of Functioning (GAF) score for 
the veteran's PTSD consistent with the 
American Psychiatric Association: 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV) 
and explain the significance of the score.  

If it is not possible to assign a GAF 
score on the basis of the veteran's PTSD 
alone, the examiner is asked to so state.  
Similarly, if it is impossible to 
distinguish the symptomatology and/or 
social and occupational impairment due to 
the nonservice-connected psychiatric 
disorders, the examiner should so 
indicate.  

The examiners must provide comprehensive 
reports including complete rationales for 
all conclusions reached.  

5.  Thereafter, review the claims folder 
and ensure that all of the foregoing 
development has been conducted and 
completed in full.  Specific attention is 
directed to the examination reports.  
Ensure that the medical reports are 
complete and in full compliance with the 
above directives. If the reports are 
deficient in any manner or fail to 
provide the specific opinion requested, 
they must be returned to the examiners 
for correction.  38 C.F.R. § 4.2 (2002); 
see also Stegall v. West, 11 Vet. App. 
268 (1998).

6.  Review the claims file and ensure 
that no other notification or development 
action, in addition to that directed 
above, is required by the VCAA. If 
further action is required, undertake it 
before further adjudication of the 
claims.

7.  Readjudicate the veteran's claims on 
appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  Then, if the decision with 
respect to any claim on appeal remain 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

Then, the claims folder should be returned to the Board for 
further appellate consideration, if in order. The veteran 
need take no action until he is so informed. He has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and to 
comply with all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras.  8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



